DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 05/02/2022.  The arguments set forth are addressed herein below.  Claims 1-21 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  No new matter appears to have been entered.
Terminal Disclaimer
The terminal disclaimer filed on 05/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,964,164 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-21 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“at least one computing processor configured to execute computer readable program code to implement a method comprising: ascertaining independently of a base-game outcome if each of at least some of the gaming events is associated with a bonus; permitting display of one of the randomly determined base-game outcomes when the gaming event is not associated with a bonus; when the gaming event is associated with a bonus: displaying a losing outcome comprising a combination of symbols selected from the base-game symbols that comprises a losing base-game outcome, displaying a notification to the player that a bonus has been awarded, receiving an input to the actuator for initiating a gaming event, displaying an outcome comprising a combination of symbols selected from the base-game symbols that comprises a winning base-game outcome” (substantially encompassed by independent claims 1, 8, and 15).
Claims 1-21 are allowed for the reasons stated above.  Additionally, claims 1-21 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 05/02/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715